Lewis, Chief Justice
(dissenting) :
The Town of North Myrtle Beach adopted the council-manager form of government on January 20, 1976, pursuant to Section 6 of Act No. 283 of 1975, the Home Rule Act. It then became necessary to elect a mayor and councilmen to serve under the new form of government, and an election was held on March 9, 1976 for this purpose. The new form of government became effective on May 1, 1976, but the Home Rule Act, under which the new form of government was adopted, became effective on June 25, 1975.
*459The candidates who received the highest number of votes in the election on March 9th were declared the winners, even though each only received a plurality of the ballots cast.
Under the statute in effect prior to the adoption of the Home Rule Act, a declaration of the winners on the basis of a plurality of the votes would have been proper. However, the Home Rule Act, under which the mayor and councilmen were to serve, provides in Article 6, Section 47-81, that the council and mayor in a council-manager form of government “shall be elected in accordance with Article 7 of this chapter.” Article 7 deals with municipal elections and Section 47-94 of that Article requires a second election to fill any office where no candidate receives a majority of the votes cast.
There can be no doubt that the election in question was held to elect a mayor and councilmen to serve in the council-manager form of government adopted under the Home Rule Act; and Article 6 plainly says that the members of council and the mayor shall he elected in accordance with Article 7 which requires a runoff election where no candidate receives a majority of the votes. The action of respondents in refusing to hold a second election where a candidate did not receive a majority was patently in violation of the provisions of Article 7.
It is contended however that the foregoing provisions of Article 7 were of no effect because of a further provision of the Home Rule Act which states:
“. . . until a form of government elected pursuant to Section 5 of this Act becomes effective in a particular municipality, all provisions of Title 47 of the 1962 Code in effect immediately prior to its amendment by this act shall remain in full force and effect for that municipality.”
In other words, it is contended that, by the quoted provision, the General Assembly intended that, in conducting elections to implement the form of municipal government *460selected, the municipality should be governed by the laws previously in existence and not by the provisions of the Home Rule Act. There is no basis for such construction of the statutory provisions.
There is no inconsistency between the quoted provision and the direction that elections for mayor and council to serve under the Home Rule Act shall be elected in accordance with its provisions in Article 7. The continuance of prior statutory provisions in effect until a form of government elected under Section 5 becomes effective simply provided for continuity in municipal government. There is nothing to indicate a legislative intent that it was intended to apply so as to render ineffective other sections which plainly mandate that elections under the Home Rule Act be held in accordance with its provisions. While the particular form of government was not in effect when the election was held, the provisions of the Home Rule Act governing the holding of elections to implement the form of government elected were in effect and controlled the election here in question.
I would accordingly reverse the judgment and remand the cause to the lower court for the issuance of an order directing that the election be held in accordance with the applicable provisions of the Home Rule Act.